    Case 1:13-cv-07789-LGS Document 1487 Filed 08/24/20 Page 1 of 2




                                                New York Office
                                                26 Federal Plaza                    212/335-8000
                                                Room 3630
                                                New York, New York 10278-0004   FAX 212/335-8023


                                                August 24, 2020

VIA ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:   In re Foreign Exchange Benchmark Rates Antitrust Litigation, No.
                     13-cv-7789 (LGS); NYPL, et al. v. JPMorgan Chase & Co., et al.,
                     15-cv-9300 (LGS); Contant, et al. v. Bank of America Corporation,
                     et al., No. 17-cv-3139 (LGS); Allianz, et al. v. Bank of America
                     Corporation, et al., No. 18-cv-10364 (LGS)

Dear Judge Schofield:

         Pursuant to the Court’s December 4, 2019 Order (13-cv-7789, Dkt. No. 1373), the
United States Department of Justice, through the Antitrust Division and the Fraud Section
of the Criminal Division (“the Department”), submits this letter regarding the discovery
stay in the above foreign-exchange related matters. The Department similarly submitted
a letter on July 10, 2020 (13-cv-7789, Dkt. No. 1475).

       The Department requests that the stay remain in place with respect to particular
individuals associated with the case United States v. Akshay Aiyer, 18-cr-333 (JGK).
Specifically, the Department requests that the stay remain in place with respect to Jason
Katz, Christopher Cummins, and Nicholas Williams until Defendant Aiyer, Mr. Katz, and
Mr. Cummins are sentenced. Their sentencings have been rescheduled to September 17
(Aiyer), October 1 (Katz), and October 6 (Cummins).

        Plaintiffs in the In re Foreign Exchange case (13-cv-7789), the Allianz case (18-
cv-10364), and the Nypl case (18-cv-10364) consent to the Department’s request.
Plaintiffs in the Contant case (17-cv-3139) take no position. All Defendants consent to
the request except for Credit Suisse, which takes no position.
    Case 1:13-cv-07789-LGS Document 1487 Filed 08/24/20 Page 2 of 2



                                         Respectfully submitted,

                                         JOSEPH MUOIO
                                         Chief, New York Office
                                         Antitrust Division

                                   By:   /s/ Eric Hoffmann
                                         Eric Hoffmann, Trial Attorney
                                         Antitrust Division, New York Office
                                         26 Federal Plaza
                                         New York, NY 10278
                                         (212) 824-1346
                                         eric.hoffmann@usdoj.gov



cc: All counsel (via ECF)




                                   2
